 

EXHIBIT 10.1

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT dated September 21, 2020 (this “Agreement”)
is entered into by and among Universal Health Services, Inc., a Delaware
corporation (the “Company”), the guarantors listed in Schedule 1 hereto (the
“Initial Guarantors”), and J.P. Morgan Securities LLC, BofA Securities, Inc. and
Goldman Sachs & Co. LLC, as the representatives (the “Representatives”) of the
several initial purchasers (the “Initial Purchasers”) named on Schedule 1 to the
Purchase Agreement (as defined below).

The Company, the Initial Guarantors and the Initial Purchasers are parties to
the Purchase Agreement dated September 10, 2020 (the “Purchase Agreement”),
which provides for the sale by the Company to the Initial Purchasers of
$800,000,000 aggregate principal amount of the Company’s 2.65% Senior Secured
Notes due 2030 (the “Securities”) which will be guaranteed on a senior secured
basis by each of the Guarantors.  As an inducement to the Initial Purchasers to
enter into the Purchase Agreement, the Company and the Guarantors have agreed to
provide to the Initial Purchasers and their direct and indirect transferees the
registration rights set forth in this Agreement.  The execution and delivery of
this Agreement is a condition to the closing under the Purchase Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1.

Definitions.  As used in this Agreement, the following terms shall have the
following meanings:

“Additional Guarantor” shall mean any subsidiary of the Company that executes a
Guarantee under the Indenture after the date of this Agreement.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

 

--------------------------------------------------------------------------------

 

“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to Section 2(a)
hereof.

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Exchange Securities” shall mean senior secured notes issued by the Company and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) and to be offered to Holders of Securities in
exchange for Securities pursuant to the Exchange Offer.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Company or used or
referred to by the Company in connection with the sale of the Securities or the
Exchange Securities.

“Guarantees” shall mean the guarantees of the Securities and guarantees of the
Exchange Securities by the Guarantors under the Indenture.

“Guarantors” shall mean the Initial Guarantors, any Additional Guarantors and
any Guarantor's successor that Guarantees the Securities.

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that, for purposes of Section 4 and Section 5 hereof, the
term “Holders” shall include Participating Broker-Dealers.

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

“Indenture” shall mean the Indenture relating to the Securities dated as of
September 21, 2020 among the Company, the Guarantors and MUFG Union

2

--------------------------------------------------------------------------------

 

Bank, N.A., as trustee, and as the same may be amended from time to time in
accordance with the terms thereof.

“Initial Purchasers” shall have the meaning set forth in the preamble.

“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its “affiliates” (within the
meaning of Rule 405 under the Securities Act) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage or amount; and provided, further, that if the Company shall
issue any additional Securities under the Indenture prior to consummation of the
Exchange Offer or, if applicable, the effectiveness of any Shelf Registration
Statement, such additional Securities and the Registrable Securities to which
this Agreement relates shall be treated together as one class for purposes of
determining whether the consent or approval of Holders of a specified percentage
of Registrable Securities has been obtained.

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Company
upon receipt of a Shelf Request from such Holder.

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

“Participating Holder” shall mean any Holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 2(b) hereof.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

3

--------------------------------------------------------------------------------

 

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has become effective under the Securities Act and
such Securities have been exchanged or disposed of pursuant to such Registration
Statement, (ii) when such Securities cease to be outstanding or (iii) except in
the case of Securities that otherwise remain Registrable Securities and that are
held by an Initial Purchaser and that are ineligible to be exchanged in the
Exchange Offer, when the Exchange Offer is consummated.

“Registration Default” shall mean the occurrence of any of the following:
(i) the Exchange Offer is not completed on or prior to the Target Registration
Date, (ii) the Shelf Registration Statement, if required pursuant to
Section 2(b)(i) or Section 2(b)(ii) hereof, has not become effective on or prior
to the Target Registration Date, (iii) if the Company receives a Shelf Request
pursuant to Section 2(b)(iii), the Shelf Registration Statement required to be
filed thereby has not become effective by the later of (a) the Target
Registration Date and (b) 90 days after delivery of such Shelf Request, (iv) the
Shelf Registration Statement, if required by this Agreement, has become
effective and thereafter ceases to be effective or the Prospectus contained
therein ceases to be usable, in each case whether or not permitted by this
Agreement, at any time during the Shelf Effectiveness Period, and such failure
to remain effective or usable exists for more than 30 days (whether or not
consecutive) in any 12-month period or (v) the Shelf Registration Statement, if
required by this Agreement, has become effective and thereafter, on more than
two occasions in any 12-month period during the Shelf Effectiveness Period, the
Shelf Registration Statement ceases to be effective or the Prospectus contained
therein ceases to be usable, in each case whether or not permitted by this
Agreement.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or FINRA registration
and filing fees, (ii) all fees and expenses incurred in connection with
compliance with state securities or blue sky laws (including reasonable fees and
disbursements of counsel for any Underwriters or Holders in connection with blue
sky qualification of any Exchange Securities or Registrable Securities), (iii)
all expenses of any Persons in preparing or assisting in preparing, word
processing, printing and distributing any Registration Statement, any
Prospectus, any Free Writing Prospectus and any amendments or supplements
thereto, any underwriting agreements, securities sales agreements or other
similar agreements and any other documents relating to the performance of and
compliance with this Agreement, (iv) all rating agency fees, (v) all fees and
disbursements relating to the qualification of the Indenture under applicable
securities laws and the Trust Indenture Act, (vi) the fees and disbursements of
the Trustee and its counsel, (vii) the fees and disbursements of counsel for the
Company and the Guarantors and, in the case of a Shelf Registration Statement,

4

--------------------------------------------------------------------------------

 

the fees and disbursements of one counsel for the Participating Holders (which
counsel shall be selected by the Participating Holders holding a majority of the
aggregate principal amount of Registrable Securities held by such Participating
Holders and which counsel may also be counsel for the Initial Purchasers) and
(viii) the fees and disbursements of the independent registered public
accountants of the Company and the Guarantors, including the expenses of any
special audits or “comfort” letters required by or incident to the performance
of and compliance with this Agreement, but excluding fees and expenses of
counsel to the Underwriters (other than fees and expenses set forth in clause
(ii) above) or the Holders and underwriting discounts and commissions, brokerage
commissions and transfer taxes, if any, relating to the sale or disposition of
Registrable Securities by a Holder.

“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the preamble.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by a majority in aggregate
principal amount of the Securities held by the Participating Holders) on an
appropriate form under Rule 415 under the Securities Act, or any similar rule
that may be adopted by the SEC, and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

“Staff” shall mean the staff of the SEC.

5

--------------------------------------------------------------------------------

 

“Target Registration Date” shall mean March 21, 2023.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

2.

Registration Under the Securities Act.  (a)  To the extent not prohibited by any
applicable law or applicable interpretations of the Staff, the Company and the
Guarantors shall use their commercially reasonable best efforts to (x) cause to
be filed an Exchange Offer Registration Statement covering an offer to the
Holders to exchange all the Registrable Securities for Exchange Securities and
(y) have such Registration Statement become and remain effective until 180 days
after the last Exchange Date for use by one or more Participating
Broker-Dealers.  The Company and the Guarantors shall commence the Exchange
Offer promptly after the Exchange Offer Registration Statement is declared
effective by the SEC and use their commercially reasonable best efforts to
complete the Exchange Offer not later than 60 days after such effective date.

The Company and the Guarantors shall commence the Exchange Offer by mailing or
making available the related Prospectus, appropriate letters of transmittal and
other accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law, substantially the following:

(i)

that the Exchange Offer is being made pursuant to this Agreement and that all
Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

(ii)

the dates of acceptance for exchange (which shall be a period of at least 20
Business Days from the date such notice is mailed (or longer if required by
applicable law)) (the “Exchange Dates”);

(iii)

that any Registrable Security not tendered will remain outstanding and continue
to accrue interest but will not retain any rights under this Agreement, except
as otherwise specified herein;

(iv)

that any Holder electing to have a Registrable Security exchanged pursuant to
the Exchange Offer will be required to (A) surrender such Registrable Security,
together with the appropriate letters of transmittal, to the institution and at
the address and in the manner specified in the notice,

6

--------------------------------------------------------------------------------

 

or (B) effect such exchange otherwise in compliance with the applicable
procedures of the depositary for such Registrable Security, in each case prior
to the close of business on the last Exchange Date; and

(v)

that any Holder will be entitled to withdraw its election, not later than the
close of business on the last Exchange Date, by (A) sending to the institution
and at the address specified in the notice, a facsimile transmission or letter
setting forth the name of such Holder, the principal amount of Registrable
Securities delivered for exchange and a statement that such Holder is
withdrawing its election to have such Securities exchanged or (B) effecting such
withdrawal in compliance with the applicable procedures of the depositary for
the Registrable Securities.

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company and the Guarantors that (1) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(2) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (3) it is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of the Company or any Guarantor
and (4) if such Holder is a broker-dealer that will receive Exchange Securities
for its own account in exchange for Registrable Securities that were acquired as
a result of market-making or other trading activities, then such Holder will
deliver a Prospectus (or, to the extent permitted by law, make available a
Prospectus to purchasers) in connection with any resale of such Exchange
Securities.

As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

(I)

accept for exchange Registrable Securities or portions thereof validly tendered
and not properly withdrawn pursuant to the Exchange Offer; and

(II)

deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities tendered by such Holder.

The Company and the Guarantors shall use their commercially reasonable best
efforts to complete the Exchange Offer as provided above and shall comply with
the applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer.  The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.

7

--------------------------------------------------------------------------------

 

(b)

In the event that (i) the Company and the Guarantors determine that the Exchange
Offer Registration provided for in Section 2(a) hereof is not available or the
Exchange Offer may not be completed as soon as practicable after the last
Exchange Date because it would violate any applicable law or applicable
interpretations of the Staff, (ii) the Exchange Offer is not for any other
reason completed by the Target Registration Date or (iii) upon receipt of a
written request (a “Shelf Request”) from any Initial Purchaser representing that
it holds Registrable Securities that are or were ineligible to be exchanged in
the Exchange Offer, the Company and the Guarantors shall use their commercially
reasonable best efforts to cause to be filed as soon as practicable after such
determination, date or Shelf Request, as the case may be, a Shelf Registration
Statement providing for the sale of all the Registrable Securities by the
Holders thereof and to have such Shelf Registration Statement become effective;
provided that no Holder will be entitled to have any Registrable Securities
included in any Shelf Registration Statement, or entitled to use the prospectus
forming a part of such Shelf Registration Statement, until such Holder shall
have delivered a completed and signed Notice and Questionnaire and provided such
other information regarding such Holder to the Company as is contemplated by
Section 3(b) hereof.

In the event that the Company and the Guarantors are required to file a Shelf
Registration Statement pursuant to clause (iii) of the preceding sentence, the
Company and the Guarantors shall use their commercially reasonable best efforts
to file and have become effective both an Exchange Offer Registration Statement
pursuant to Section 2(a) hereof with respect to all Registrable Securities and a
Shelf Registration Statement (which may be a combined Registration Statement
with the Exchange Offer Registration Statement) with respect to offers and sales
of Registrable Securities held by the Initial Purchasers after completion of the
Exchange Offer.  

The Company and the Guarantors agree to use their commercially reasonable best
efforts to keep the Shelf Registration Statement continuously effective until
the earlier of one year following the date that such Shelf Registration
Statement is filed and when the Securities cease to be Registrable Securities
(the “Shelf Effectiveness Period”).  The Company and the Guarantors further
agree to supplement or amend the Shelf Registration Statement, the related
Prospectus and any Free Writing Prospectus if required by the rules, regulations
or instructions applicable to the registration form used by the Company for such
Shelf Registration Statement or by the Securities Act or by any other rules and
regulations thereunder or if reasonably requested by a Holder of Registrable
Securities with respect to information relating to such Holder, and to use their
commercially reasonable best efforts to cause any such amendment to become
effective, if required, and such Shelf Registration Statement, Prospectus or
Free Writing Prospectus, as the case may be, to become usable as soon as
thereafter practicable.  The Company and the Guarantors agree to furnish to the
Participating Holders copies of any such supplement or amendment promptly after
its being used or filed with the SEC.  

8

--------------------------------------------------------------------------------

 

(c)

The Company and the Guarantors shall pay all Registration Expenses in connection
with any registration pursuant to Section 2(a) or Section 2(b) hereof.  Each
Holder shall pay all underwriting discounts and commissions, brokerage
commissions and transfer taxes, if any, relating to the sale or disposition of
such Holder’s Registrable Securities pursuant to the Shelf Registration
Statement.

(d)

An Exchange Offer Registration Statement pursuant to Section 2(a) hereof will
not be deemed to have become effective unless it has been declared effective by
the SEC.  A Shelf Registration Statement pursuant to Section 2(b) hereof will
not be deemed to have become effective unless it has been declared effective by
the SEC or is automatically effective upon filing with the SEC as provided by
Rule 462 under the Securities Act.

If a Registration Default occurs, the interest rate on the Registrable
Securities will be increased by (i) 0.25% per annum for the first 90-day period
beginning on the day immediately following such Registration Default and (ii) an
additional 0.25% per annum with respect to each subsequent 90-day period, in
each case until and including the date such Registration Default ends, up to a
maximum increase of 0.50% per annum.  A Registration Default ends when the
Securities cease to be Registrable Securities or, if earlier, (1) in the case of
a Registration Default under clause (i) of the definition thereof, when the
Exchange Offer is completed, (2) in the case of a Registration Default under
clause (ii) or clause (iii) of the definition thereof, when the Shelf
Registration Statement becomes effective or (3) in the case of a Registration
Default under clause (iv) or clause (v) of the definition thereof, when the
Shelf Registration Statement again becomes effective or the Prospectus again
becomes usable.  If at any time more than one Registration Default has occurred
and is continuing, then, until the next date that there is no Registration
Default, the increase in interest rate provided for by this paragraph shall
apply as if there occurred a single Registration Default that begins on the date
that the earliest such Registration Default occurred and ends on such next date
that there is no Registration Default.  Any such additional interest shall be
paid by the Company on the next scheduled interest payment date in the same
manner that interest is paid on the Registrable Securities.

(e)

Without limiting the remedies available to the Initial Purchasers and the
Holders, the Company and the Guarantors acknowledge that any failure by the
Company or the Guarantors to comply with their obligations under Section 2(a)
and Section 2(b) hereof may result in material irreparable injury to the Initial
Purchasers or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Initial Purchasers or any Holder may obtain
such relief as may be required to specifically enforce the Company’s and the
Guarantors' obligations under Section 2(a) and Section 2(b) hereof. The
provisions for payment of additional interest set forth in Section 2(d) above
shall be the only monetary remedy available to the Holders under this Agreement.

9

--------------------------------------------------------------------------------

 

3.

Registration Procedures.  (a) In connection with their obligations pursuant to
Section 2(a) and Section 2(b) hereof, the Company and the Guarantors shall:

(i)

prepare and file with the SEC a Registration Statement on the appropriate form
under the Securities Act, which form (A) shall be selected by the Company and
the Guarantors, (B) shall, in the case of a Shelf Registration, be available for
the sale of the Registrable Securities by the Holders thereof and (C) shall
comply as to form in all material respects with the requirements of the
applicable form and include all financial statements required by the SEC to be
filed therewith; and use their commercially reasonable best efforts to cause
such Registration Statement to become effective and remain effective for the
applicable period in accordance with Section 2 hereof;

(ii)

prepare and file with the SEC such amendments and post-effective amendments to
each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period in accordance with Section 2
hereof and cause each Prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act; and keep each Prospectus current during the period described in
Section 4(3) of and Rule 174 under the Securities Act that is applicable to
transactions by brokers or dealers with respect to the Registrable Securities or
Exchange Securities;

(iii)

to the extent any Free Writing Prospectus is used, file with the SEC any Free
Writing Prospectus that is required to be filed by the Company or the Guarantors
with the SEC in accordance with the Securities Act and to retain any Free
Writing Prospectus not required to be filed;

(iv)

in the case of a Shelf Registration, furnish to each Participating Holder, to
counsel for the Initial Purchasers, to counsel for such Participating Holders
and to each Underwriter of an Underwritten Offering of Registrable Securities,
if any, without charge, as many copies of each Prospectus, preliminary
prospectus or Free Writing Prospectus, and any amendment or supplement thereto,
as such Participating Holder, counsel or Underwriter may reasonably request in
order to facilitate the sale or other disposition of the Registrable Securities
thereunder; and, subject to Section 3(c) hereof, the Company and the Guarantors
consent to the use of such Prospectus, preliminary prospectus or such Free
Writing Prospectus and any amendment or supplement thereto in accordance with
applicable law by each of the Participating Holders and any such Underwriters in
connection with the offering and sale of the Registrable Securities covered by
and in the manner described in such Prospectus, preliminary prospectus or such
Free Writing Prospectus or any amendment or supplement thereto in accordance
with applicable law;

(v)

use their commercially reasonable best efforts to register or qualify the
Registrable Securities under all applicable state securities or blue sky laws of

10

--------------------------------------------------------------------------------

 

such jurisdictions as any Participating Holder shall reasonably request in
writing by the time the applicable Registration Statement becomes effective;
cooperate with such Participating Holders in connection with any filings
required to be made with FINRA; and do any and all other acts and things that
may be reasonably necessary or advisable to enable each Participating Holder to
complete the disposition in each such jurisdiction of the Registrable Securities
owned by such Participating Holder; provided that neither the Company nor any
Guarantor shall be required to (1) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (2) file any general consent to service of
process in any such jurisdiction or (3) subject itself to taxation in any such
jurisdiction if it is not so subject;

(vi)

notify counsel for the Initial Purchasers and, in the case of a Shelf
Registration, notify each Participating Holder and counsel for such
Participating Holders promptly and, if requested in writing by any such
Participating Holder or counsel, confirm such advice in writing (1) when a
Registration Statement has become effective, when any post-effective amendment
thereto has been filed and becomes effective, when any Free Writing Prospectus
has been filed or any amendment or supplement to the Prospectus or any Free
Writing Prospectus has been filed, (2) of any request by the SEC or any state
securities authority for amendments and supplements to a Registration Statement,
Prospectus or any Free Writing Prospectus or for additional information after
the Registration Statement has become effective, (3) of the issuance by the SEC
or any state securities authority of any stop order suspending the effectiveness
of a Registration Statement or the initiation of any proceedings for that
purpose, including the receipt by the Company of any notice of objection of the
SEC to the use of a Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act, (4) if, between the
applicable effective date of a Shelf Registration Statement and the closing of
any sale of Registrable Securities covered thereby, the representations and
warranties of the Company or any Guarantor contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to an offering of such Registrable Securities cease to be true and
correct in all material respects or if the Company or any Guarantor receives any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (5) of the happening of any event during the period
a Registration Statement is effective that makes any statement made in such
Registration Statement or the related Prospectus or any Free Writing Prospectus
untrue in any material respect or that requires the making of any changes in
such Registration Statement or Prospectus or any Free Writing Prospectus in
order to make the statements therein not misleading and (6) of any determination
by the Company or any Guarantor that a post-effective amendment to a
Registration Statement or any amendment or supplement to the Prospectus or any
Free Writing Prospectus would be appropriate;

11

--------------------------------------------------------------------------------

 

(vii)

use their commercially reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or, in the case
of a Shelf Registration, the resolution of any objection of the SEC pursuant to
Rule 401(g)(2) under the Securities Act, including by filing an amendment to
such Registration Statement on the proper form, at the earliest possible moment
and provide immediate notice to each Holder or Participating Holder of the
withdrawal of any such order or such resolution;

(viii)

in the case of a Shelf Registration, furnish or make available to each
Participating Holder, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto (without any
documents incorporated therein by reference or exhibits thereto, unless
requested);

(ix)

in the case of a Shelf Registration, cooperate with the Participating Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends and
enable such Registrable Securities to be issued in such denominations and
registered in such names (consistent with the provisions of the Indenture) as
such Participating Holders may reasonably request at least one Business Day
prior to the closing of any sale of Registrable Securities;

(x)

upon the occurrence of any event contemplated by Section 3(a)(vi)(5) hereof, use
their commercially reasonable best efforts to prepare and file with the SEC a
supplement or post-effective amendment to the applicable Exchange Offer
Registration Statement or Shelf Registration Statement or the related Prospectus
or any Free Writing Prospectus or any document incorporated therein by reference
or file any other required document so that, as thereafter delivered (or, to the
extent permitted by law, made available) to purchasers of the Registrable
Securities, such Prospectus or Free Writing Prospectus, as the case may be, will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company and the Guarantors
shall notify the Participating Holders (in the case of a Shelf Registration
Statement) and the Initial Purchasers and any Participating Broker-Dealers known
to the Company (in the case of an Exchange Offer Registration Statement) to
suspend use of the Prospectus or any Free Writing Prospectus as promptly as
practicable after the occurrence of such an event, and such Participating
Holders, such Participating Broker-Dealers and the Initial Purchasers, as
applicable, hereby agree to suspend use of the Prospectus or any Free Writing
Prospectus, as the case may be, until the Company and the Guarantors have
amended or supplemented the Prospectus or the Free Writing Prospectus, as the
case may be, to correct such misstatement or omission;

(xi)

a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration

12

--------------------------------------------------------------------------------

 

Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus or of any document that is to be incorporated by reference into a
Registration Statement, a Prospectus or a Free Writing Prospectus after initial
filing of a Registration Statement, provide copies of such document to the
Initial Purchasers and their counsel (and, in the case of a Shelf Registration
Statement, to the Participating Holders and their counsel) and make such of the
representatives of the Company and the Guarantors as shall be reasonably
requested by the Initial Purchasers or their counsel (and, in the case of a
Shelf Registration Statement, the Participating Holders or their counsel)
available for discussion of such document; and the Company and the Guarantors
shall not, at any time after initial filing of a Registration Statement, use or
file any Prospectus, any Free Writing Prospectus, any amendment of or supplement
to a Registration Statement or a Prospectus or a Free Writing Prospectus, or any
document that is to be incorporated by reference into a Registration Statement,
a Prospectus or a Free Writing Prospectus, of which the Initial Purchasers and
their counsel (and, in the case of a Shelf Registration Statement, the
Participating Holders and their counsel) shall not have previously been advised
and furnished a copy or to which the Initial Purchasers or their counsel (and,
in the case of a Shelf Registration Statement, the Participating Holders or
their counsel) shall reasonably object;

(xii)

obtain a CUSIP number for all Exchange Securities or Registrable Securities, as
the case may be, not later than the initial effective date of a Registration
Statement;

(xiii)

cause the Indenture to be qualified under the Trust Indenture Act in connection
with the registration of the Exchange Securities or Registrable Securities, as
the case may be; cooperate with the Trustee and the Holders to effect such
changes to the Indenture as may be required for the Indenture to be so qualified
in accordance with the terms of the Trust Indenture Act; and execute, and use
their commercially reasonable best efforts to cause the Trustee to execute, all
documents as may be required to effect such changes and all other forms and
documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner;

(xiv)

in the case of a Shelf Registration, make available for inspection by a
representative of the Participating Holders (an “Inspector”), any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
any attorneys and accountants designated by a majority in aggregate principal
amount of the Securities held by the Participating Holders and any attorneys and
accountants designated by such Underwriter, at reasonable times and in a
reasonable manner, all pertinent financial and other records, documents and
properties of the Company and its subsidiaries, and cause the respective
officers, directors and employees of the Company and the Guarantors to supply
all information reasonably requested by any such Inspector, Underwriter,
attorney or accountant in connection with a Shelf Registration Statement;
provided that if any such information is identified by the Company or any
Guarantor as being confidential or proprietary, each Person receiving such

13

--------------------------------------------------------------------------------

 

information shall take such actions as are reasonably necessary to protect the
confidentiality of such information to the extent such action is otherwise not
inconsistent with, an impairment of or in derogation of the rights and interests
of any Inspector, Holder or Underwriter);

(xv)

in the case of a Shelf Registration, use their commercially reasonable best
efforts to cause all Registrable Securities to be listed on any securities
exchange or any automated quotation system on which similar securities issued or
guaranteed by the Company or any Guarantor are then listed if requested by the
Majority Holders, to the extent such Registrable Securities satisfy applicable
listing requirements;

(xvi)

if reasonably requested by any Participating Holder, promptly include in a
Prospectus supplement or post-effective amendment such information with respect
to such Participating Holder as such Participating Holder reasonably requests to
be included therein and make all required filings of such Prospectus supplement
or such post-effective amendment as soon as the Company has received
notification of the matters to be so included in such filing;

(xvii)

in the case of a Shelf Registration, enter into such customary agreements and
take all such other commercially reasonable actions in connection therewith
(including those requested by the Holders of a majority in principal amount of
the Registrable Securities covered by the Shelf Registration Statement) in order
to expedite or facilitate the disposition of such Registrable Securities
including, but not limited to, an Underwritten Offering and in such connection,
(1) to the extent possible, make such representations and warranties to the
Participating Holders and any Underwriters of such Registrable Securities with
respect to the business of the Company and its subsidiaries and the Registration
Statement, Prospectus, any Free Writing Prospectus and documents incorporated by
reference or deemed incorporated by reference, if any, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings and confirm the same if and when requested, (2) obtain
opinions of counsel to the Company and the Guarantors (which counsel and
opinions, in form, scope and substance, shall be reasonably satisfactory to the
Participating Holders and such Underwriters and their respective counsel)
addressed to each Participating Holder and Underwriter of Registrable
Securities, covering the matters customarily covered in opinions requested in
underwritten offerings, (3) obtain “comfort” letters from the independent
registered public accountants of the Company and the Guarantors (and, if
necessary, any other registered public accountant of any subsidiary of the
Company or any Guarantor, or of any business acquired by the Company or any
Guarantor for which financial statements and financial data are or are required
to be included in the Registration Statement) addressed to each Participating
Holder (to the extent permitted by applicable professional standards) and
Underwriter of Registrable Securities, such letters to be in customary form and
covering matters of the type customarily covered in “comfort” letters in
connection with underwritten offerings, including but not limited to financial

14

--------------------------------------------------------------------------------

 

information contained in any preliminary prospectus, Prospectus or Free Writing
Prospectus and (4) deliver such documents and certificates as may be reasonably
requested by the Holders of a majority in principal amount of the Registrable
Securities being sold or the Underwriters, and which are customarily delivered
in underwritten offerings, to evidence the continued validity of the
representations and warranties of the Company and the Guarantors made pursuant
to clause (1) above and to evidence compliance with any customary conditions
contained in an underwriting agreement; and

(xviii)

so long as any Registrable Securities remain outstanding, cause each Additional
Guarantor upon the creation or acquisition by the Company of such Additional
Guarantor, to execute a counterpart to this Agreement in the form attached
hereto as Annex A and to deliver such counterpart, together with an opinion of
counsel as to the enforceability thereof against such entity, to the Initial
Purchasers no later than five Business Days following the execution thereof.

(b)

In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company a Notice and
Questionnaire and such other information regarding such Holder and the proposed
disposition by such Holder of such Registrable Securities as the Company and the
Guarantors may from time to time reasonably request in writing.

(c)

Each Participating Holder agrees that, upon receipt of any notice from the
Company and the Guarantors of the happening of any event of the kind described
in Section 3(a)(vi)(3) or Section 3(a)(vi)(5) hereof, such Participating Holder
will forthwith discontinue disposition of Registrable Securities pursuant to the
Shelf Registration Statement until such Participating Holder’s receipt of the
copies of the supplemented or amended Prospectus and any Free Writing Prospectus
contemplated by Section 3(a)(x) hereof and, if so directed by the Company and
the Guarantors, such Participating Holder will deliver to the Company and the
Guarantors all copies in its possession, other than permanent file copies then
in such Participating Holder’s possession, of the Prospectus and any Free
Writing Prospectus covering such Registrable Securities that is current at the
time of receipt of such notice.

(d)

If the Company and the Guarantors shall give any notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement, the
Company and the Guarantors shall extend the period during which such
Registration Statement shall be maintained effective pursuant to this Agreement
by the number of days during the period from and including the date of the
giving of such notice to and including the date when the Holders of such
Registrable Securities shall have received copies of the supplemented or amended
Prospectus or any Free Writing Prospectus necessary to resume such dispositions.
The Company and the Guarantors may give any such notice only twice during any
365-day period and any such suspensions shall not exceed 30

15

--------------------------------------------------------------------------------

 

days for each suspension and there shall not be more than two suspensions in
effect during any 365-day period.

(e)

The Participating Holders who desire to do so may sell such Registrable
Securities in an Underwritten Offering.  In any such Underwritten Offering, the
investment bank or investment banks and manager or managers (each an
“Underwriter”) that will administer the offering will be selected by the Holders
of a majority in principal amount of the Registrable Securities included in such
offering; provided, however, that such Underwriters shall be reasonably
satisfactory to the Company.

4.

Participation of Broker-Dealers in Exchange Offer.  (a)  The Staff has taken the
position that any broker-dealer that receives Exchange Securities for its own
account in the Exchange Offer in exchange for Securities that were acquired by
such broker-dealer as a result of market-making or other trading activities (a
“Participating Broker-Dealer”) may be deemed to be an “underwriter” within the
meaning of the Securities Act and must deliver a prospectus meeting the
requirements of the Securities Act in connection with any resale of such
Exchange Securities.

 

The Company and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

(b)

In light of the above, and notwithstanding the other provisions of this
Agreement, the Company and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement for a period
of up to 180 days after the last Exchange Date (as such period may be extended
pursuant to Section 3(d) hereof), in order to expedite or facilitate the
disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section 4(a) above.  The
Company and the Guarantors further agree that Participating Broker-Dealers shall
be authorized to deliver such Prospectus (or, to the extent permitted by law,
make available) during such period in connection with the resales contemplated
by this Section 4.

16

--------------------------------------------------------------------------------

 

(c)

The Initial Purchasers shall have no liability to the Company, any Guarantor or
any Holder with respect to any request that they may make pursuant to
Section 4(b) hereof.

5.

Indemnification and Contribution.  (a)  The Company and each Guarantor, jointly
and severally, agree to indemnify and hold harmless each Initial Purchaser and
each Holder, their respective affiliates, directors and officers and each
Person, if any, who controls any Initial Purchaser or any Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
from and against any and all losses, claims, damages and liabilities (including,
without limitation, legal fees and other expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, (1) any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, or (2) any untrue statement or alleged untrue
statement of a material fact contained in any Prospectus, any Free Writing
Prospectus or any “issuer information” (“Issuer Information”) filed or required
to be filed pursuant to Rule 433(d) under the Securities Act, or any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser or information
relating to any Holder furnished to the Company in writing through the
Representatives or any selling Holder, respectively, expressly for use
therein.  In connection with any Underwritten Offering permitted by Section 3,
the Company and the Guarantors, jointly and severally, will also indemnify the
Underwriters, if any, selling brokers, dealers and similar securities industry
professionals participating in the distribution, their respective affiliates and
each Person who controls such Persons (within the meaning of the Securities Act
and the Exchange Act) to the same extent as provided above with respect to the
indemnification of the Holders, if requested in connection with any Registration
Statement, any Prospectus, any Free Writing Prospectus or any Issuer
Information.

(b)

Each Holder agrees, severally and not jointly, to indemnify and hold harmless
the Company, the Guarantors, the Initial Purchasers and the other selling
Holders, the directors of the Company and the Guarantors, each officer of the
Company and the Guarantors who signed the Registration Statement and each
Person, if any, who controls the Company, the Guarantors, any Initial Purchaser
and any other selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity set
forth in paragraph (a) above, but only with respect to any losses, claims,
damages or liabilities that arise out of, or are based upon, any untrue

17

--------------------------------------------------------------------------------

 

statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Holder furnished to
the Company in writing by such Holder expressly for use in any Registration
Statement, any Prospectus and any Free Writing Prospectus.

(c)

If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under paragraph (a) or (b) above.  If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 5
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred.  In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm (x) for any Initial Purchaser, its affiliates, directors and
officers and any control Persons of such Initial Purchaser shall be designated
in writing by the Representatives , (y) for any Holder, its directors and
officers and any control Persons of such Holder shall be designated in writing
by the Majority Holders and (z) in all other cases shall be designated in
writing by the Company.  The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be

18

--------------------------------------------------------------------------------

 

a final judgment for the plaintiff, the Indemnifying Person agrees to indemnify
each Indemnified Person from and against any loss or liability by reason of such
settlement or judgment.  Notwithstanding the foregoing sentence, if at any time
an Indemnified Person shall have requested that an Indemnifying Person reimburse
the Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement.  No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d)

If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors from the offering of the Securities and the Exchange
Securities, on the one hand, and by the Holders from receiving Securities or
Exchange Securities registered under the Securities Act, on the other hand, or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company
and the Guarantors on the one hand and the Holders on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations.  The
relative fault of the Company and the Guarantors on the one hand and the Holders
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company and the Guarantors or by the Holders and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

(e)

The Company, the Guarantors and the Holders agree that it would not be just and
equitable if contribution pursuant to this Section 5 were

19

--------------------------------------------------------------------------------

 

determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (d) above.  The
amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages and liabilities referred to in paragraph (d) above shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim.  Notwithstanding the provisions of this Section 5, in no event
shall a Holder be required to contribute any amount in excess of the amount by
which the total price at which the Securities or Exchange Securities sold by
such Holder exceeds the amount of any damages that such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.  No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  The Holders’ obligations to contribute pursuant to this
Section 5 are several and not joint.

(f)

The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(g)

The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any Holder or any Person controlling any Initial Purchaser or any
Holder, or by or on behalf of the Company or the Guarantors or the officers or
directors of or any Person controlling the Company or the Guarantors, (iii)
acceptance of any of the Exchange Securities and (iv) any sale of Registrable
Securities pursuant to a Shelf Registration Statement.

6.

General.

(a)

No Inconsistent Agreements.   The Company and the Guarantors represent, warrant
and agree that (i) the rights granted to the Holders hereunder do not in any way
conflict with and are not inconsistent with the rights granted to the holders of
any other outstanding securities issued or guaranteed by the Company or any
Guarantor under any other agreement and (ii) neither the Company nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.

(b)

Amendments and Waivers.   The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and the Guarantors have obtained the written consent of
Holders of at least a majority in aggregate principal amount of

20

--------------------------------------------------------------------------------

 

the outstanding Registrable Securities affected by such amendment, modification,
supplement, waiver or consent; provided that no amendment, modification,
supplement, waiver or consent to any departure from the provisions of Section 5
hereof shall be effective as against any Holder of Registrable Securities unless
consented to in writing by such Holder.  Any amendments, modifications,
supplements, waivers or consents pursuant to this Section 6(b) shall be by a
writing executed by each of the parties hereto.

(c)

Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telecopier, or any courier guaranteeing overnight delivery (i) if to a
Holder, at the most current address given by such Holder to the Company by means
of a notice given in accordance with the provisions of this Section 6(c), which
address initially is, with respect to the Initial Purchasers, the address set
forth in the Purchase Agreement; (ii) if to the Company and the Guarantors,
initially at the Company’s address set forth in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c); and (iii) to such other persons at their
respective addresses as provided in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c).  All such notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when receipt is acknowledged, if telecopied; and on the next Business
Day if timely delivered to an air courier guaranteeing overnight
delivery.  Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

(d)

Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture.  If any transferee of
any Holder shall acquire Registrable Securities in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof.  The Initial Purchasers
(in their capacity as Initial Purchasers) shall have no liability or obligation
to the Company or the Guarantors with respect to any failure by a Holder to
comply with, or any breach by any Holder of, any of the obligations of such
Holder under this Agreement.

21

--------------------------------------------------------------------------------

 

(e)

Third Party Beneficiaries.  Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of other Holders
hereunder.

(f)

Counterparts. This Agreement may be executed in any number of counterparts and
by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to this
Agreement or any  document to be signed in connection with this Agreement shall
be deemed to include electronic signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, and the
parties hereto consent to conduct the transactions contemplated hereunder by
electronic means.

(g)

Headings.  The headings in this Agreement are for convenience of reference only,
are not a part of this Agreement and shall not limit or otherwise affect the
meaning hereof.

(h)

Governing Law.  This Agreement, and any claim, controversy or dispute arising
under or related to this Agreement, shall be governed by and construed in
accordance with the laws of the State of New York.

(j)

Entire Agreement; Severability.  This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto.  If any term,
provision, covenant or restriction contained in this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable or against
public policy, the remainder of the terms, provisions, covenants and
restrictions contained herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.  The Company, the Guarantors and
the Initial Purchasers shall endeavor in good faith negotiations to replace the
invalid, void or unenforceable provisions with valid provisions the economic
effect of which  comes as close as possible to that of the invalid, void or
unenforceable provisions.

22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

UNIVERSAL HEALTH SERVICES, INC.


By: /s/ Steve Filton
Name: Steve Filton
Title: Executive Vice President, Secretary and Chief Financial Officer

 

UHS OF DELAWARE, INC.


By: /s/ Steve Filton
Name: Steve Filton
Title: Executive Vice President and Chief Financial
Officer

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

ABS LINCS SC, INC.

ABS LINCS VA, INC.

ALLIANCE HEALTH CENTER, INC.

ALTERNATIVE BEHAVIORAL SERVICES, INC.

ASCEND HEALTH CORPORATION

BENCHMARK BEHAVIORAL HEALTH SYSTEM, INC.

BHC ALHAMBRA HOSPITAL, INC.

BHC BELMONT PINES HOSPITAL, INC.

BHC FAIRFAX HOSPITAL, INC.

BHC FOX RUN HOSPITAL, INC.

BHC FREMONT HOSPITAL, INC.

BHC HEALTH SERVICES OF NEVADA, INC.

BHC HERITAGE OAKS HOSPITAL, INC.

BHC HOLDINGS, INC.

BHC INTERMOUNTAIN HOSPITAL, INC.

BHC MONTEVISTA HOSPITAL, INC.

BHC SIERRA VISTA HOSPITAL, INC.

BHC STREAMWOOD HOSPITAL, INC.

BRENTWOOD ACQUISITION, INC.

BRENTWOOD ACQUISITION - SHREVEPORT, INC.

BRYNN MARR HOSPITAL, INC.

CALVARY CENTER, INC.

CANYON RIDGE HOSPITAL, INC.

CCS/LANSING, INC.

CEDAR SPRINGS HOSPITAL, INC.

CHILDREN’S COMPREHENSIVE SERVICES, INC.

DEL AMO HOSPITAL, INC.

FIRST HOSPITAL CORPORATION OF VIRGINIA BEACH

FORT LAUDERDALE HOSPITAL, INC.

FRN, INC.

FRONTLINE BEHAVIORAL HEALTH, INC.

GREAT PLAINS HOSPITAL, INC.

GULF COAST TREATMENT CENTER, INC.

H. C. CORPORATION

HARBOR POINT BEHAVIORAL HEALTH CENTER, INC.

HAVENWYCK HOSPITAL INC.

HHC AUGUSTA, INC.

HHC DELAWARE, INC.

HHC INDIANA, INC.

HHC OHIO, INC.

HHC RIVER PARK, INC.

HHC SOUTH CAROLINA, INC.

HHC ST. SIMONS, INC.

HORIZON HEALTH AUSTIN, INC.

HORIZON HEALTH CORPORATION

HSA HILL CREST CORPORATION

KIDS BEHAVIORAL HEALTH OF UTAH, INC.

LANCASTER HOSPITAL CORPORATION

LAUREL OAKS BEHAVIORAL HEALTH CENTER, INC.

MCALLEN MEDICAL CENTER, INC.

MERIDELL ACHIEVEMENT CENTER, INC.

MERION BUILDING MANAGEMENT, INC.

MICHIGAN PSYCHIATRIC SERVICES, INC.

NORTH SPRING BEHAVIORAL HEALTHCARE, INC.

NORTHWEST TEXAS HEALTHCARE SYSTEM, INC.

OAK PLAINS ACADEMY OF TENNESSEE, INC.

PARK HEALTHCARE COMPANY

PENNSYLVANIA CLINICAL SCHOOLS, INC.

PREMIER BEHAVIORAL SOLUTIONS, INC.

PREMIER BEHAVIORAL SOLUTIONS OF FLORIDA, INC.

PSYCHIATRIC SOLUTIONS, INC.

PSYCHIATRIC SOLUTIONS OF VIRGINIA, INC.

RAMSAY YOUTH SERVICES OF GEORGIA, INC.

RIVER OAKS, INC.

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

RIVEREDGE HOSPITAL HOLDINGS, INC.

SOUTHEASTERN HOSPITAL CORPORATION

SPARKS FAMILY HOSPITAL, INC.

SPRINGFIELD HOSPITAL, INC.

STONINGTON BEHAVIORAL HEALTH, INC.

SUMMIT OAKS HOSPITAL, INC.

TEMECULA VALLEY HOSPITAL, INC.

TEMPLE BEHAVIORAL HEALTHCARE HOSPITAL, INC.

TEXAS HOSPITAL HOLDINGS, INC.

THE ARBOUR, INC.

TWO RIVERS PSYCHIATRIC HOSPITAL, INC.

UHS CHILDREN SERVICES, INC.

UHS HOLDING COMPANY, INC.

UHS OF CORNERSTONE, INC.

UHS OF CORNERSTONE HOLDINGS, INC.

UHS OF D.C., INC.

UHS OF DENVER, INC.

UHS OF FAIRMOUNT, INC.

UHS OF FULLER, INC.

UHS OF GEORGIA, INC.

UHS OF GEORGIA HOLDINGS, INC.

UHS OF HAMPTON, INC.

UHS OF HARTGROVE, INC

UHS OF MADERA, INC.

UHS OF PARKWOOD, INC.

UHS OF PENNSYLVANIA, INC.

UHS OF PROVO CANYON, INC.

UHS OF PUERTO RICO, INC.

UHS OF RIVER PARISHES, INC.

UHS OF SPRING MOUNTAIN, INC.

UHS OF TEXOMA, INC.

UHS OF TIMBERLAWN, INC.

UHS OF TIMPANOGOS, INC.

UHS OF WESTWOOD PEMBROKE, INC.

UHS OF WYOMING, INC.

UHS SAHARA, INC.

UHS-CORONA, INC.

UNITED HEALTHCARE OF HARDIN, INC.

UNIVERSAL HEALTH SERVICES OF PALMDALE, INC.

UNIVERSAL HEALTH SERVICES OF RANCHO SPRINGS, INC.

VALLEY HOSPITAL MEDICAL CENTER, INC.

WINDMOOR HEALTHCARE INC.

WINDMOOR HEALTHCARE OF PINELLAS PARK, INC.

WISCONSIN AVENUE PSYCHIATRIC CENTER, INC.

 

 

 

 

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

AIKEN REGIONAL MEDICAL CENTERS, LLC

LA AMISTAD RESIDENTIAL TREATMENT CENTER, LLC

PALM POINT BEHAVIORAL HEALTH, LLC

TENNESSEE CLINICAL SCHOOLS, LLC

THE BRIDGEWAY, LLC

TURNING POINT CARE CENTER, LLC

UHS OF BENTON, LLC

UHS OF BOWLING GREEN, LLC

UHS OF GREENVILLE, LLC

UHS OF LAKESIDE, LLC

UHS OF PHOENIX, LLC

UHS OF RIDGE, LLC

UHS OF ROCKFORD, LLC

UHS OF TUCSON, LLC

UHS SUB III, LLC

UHSD, LLC

WELLINGTON REGIONAL MEDICAL CENTER, LLC

 

By: Universal Health Services, Inc.
Its sole member


By: /s/ Steve Filton
Name: Steve Filton
Title: Executive Vice President, Secretary and Chief Financial Officer

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

FORT DUNCAN MEDICAL CENTER, L.P.

By: Fort Duncan Medical Center, Inc.
Its general partner


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

FRONTLINE HOSPITAL, LLC
FRONTLINE RESIDENTIAL TREATMENT CENTER, LLC

By: Frontline Behavioral Health, Inc.
Its sole member


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

KEYS GROUP HOLDINGS LLC

By: UHS Children Services, Inc.
Its sole member


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

KEYSTONE/CCS PARTNERS LLC

By: Children’s Comprehensive Services, Inc.
Its Minority Member

 

By: KEYS Group Holdings LLC
Its Managing Member and sole member of the minority member

 

By: UHS Children Services, Inc.
Its sole member

 

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

KEYSTONE CONTINUUM, LLC
KEYSTONE NPS LLC
KEYSTONE RICHLAND CENTER, LLC

By: Keystone/CCS Partners LLC
Its sole member


By: Children’s Comprehensive Services, Inc.
Its minority member


By: KEYS Group Holdings LLC
Its managing member and sole member of the minority member


By: UHS Children Services, Inc.
Its sole member


 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

KEYSTONE EDUCATION AND YOUTH SERVICES, LLC

By: KEYS Group Holdings LLC
Its sole member


By: UHS Children Services, Inc.
Its sole member


 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

KEYSTONE MARION, LLC
KEYSTONE MEMPHIS, LLC
KEYSTONE NEWPORT NEWS, LLC
KEYSTONE WSNC, L.L.C.

By: Keystone Education and Youth Services, LLC
Its sole member


By: KEYS Group Holdings LLC
Its sole member


By: UHS Children Services, Inc.
Its sole member


 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

MANATEE MEMORIAL HOSPITAL, L.P.

By: Wellington Regional Medical Center, LLC
Its general partner

 

By: Universal Health Services, Inc.,

Its sole member

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Executive Vice President, Secretary and Chief
Financial Officer

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

MCALLEN HOSPITALS, L.P.

By: McAllen Medical Center, Inc.
Its general partner


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

PENDLETON METHODIST HOSPITAL, L.L.C.

By: UHS of River Parishes, Inc.
Its managing member


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

GULPH MILLS ASSOCIATES, LLC
TBD ACQUISITION II, LLC
UHS KENTUCKY HOLDINGS, L.L.C.
UHS OF LANCASTER, LLC
UHS OF NEW ORLEANS, LLC
UHS OF OKLAHOMA, LLC
UHSL, L.L.C.


By: UHS of Delaware, Inc.
Its sole member


By: /s/ Steve Filton
Name: Steve Filton
Title: Executive Vice President and Chief Financial
Officer

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

UHS OF ANCHOR, L.P.
UHS OF LAUREL HEIGHTS, L.P.
UHS OF PEACHFORD, L.P.

By: UHS of Georgia, Inc.
Its general partner


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

UHS OF CENTENNIAL PEAKS, L.L.C.

By: UHS of Denver, Inc.
Its sole member


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

UHS OF DOVER, L.L.C.

By: UHS of Rockford, LLC
Its sole member

 

By: Universal Health Services, Inc.

Its sole member

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Executive Vice President, Secretary and Chief
Financial Officer

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

UHS OF DOYLESTOWN, L.L.C.

By: UHS of Pennsylvania, Inc.
Its sole member


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

UHS OF SALT LAKE CITY, L.L.C.

By: UHS of Provo Canyon, Inc.
Its sole member


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

UHS OF SAVANNAH, L.L.C.

By: UHS of Georgia Holdings, Inc.
Its sole member


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

UHS OF SPRINGWOODS, L.L.C.
UHS OKLAHOMA CITY LLC

By: UHS of New Orleans, LLC
Its sole member


By: UHS of Delaware, Inc.

Its sole member

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Executive Vice President and Chief
Financial Officer

 

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

UHS OF SUMMITRIDGE, LLC

By: UHS of Peachford, L.P.
Its sole member


By: UHS of Georgia, Inc.
Its general partner


 

By: /s/ Steve Filton
Name:Steve Filton
Title:Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

PSYCHIATRIC SOLUTIONS HOSPITALS, LLC

By: Psychiatric Solutions, Inc.
Its Sole Member


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

DIAMOND GROVE CENTER, LLC
KMI ACQUISITION, LLC
LIBERTY POINT BEHAVIORAL HEALTHCARE, LLC
PSJ ACQUISITION, LLC
SHADOW MOUNTAIN BEHAVIORAL HEALTH SYSTEM, LLC
SUNSTONE BEHAVIORAL HEALTH, LLC
TBD ACQUISITION, LLC

By: Psychiatric Solutions Hospitals, LLC
Its Sole Member


By: Psychiatric Solutions, Inc.
Its Sole Member

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

ATLANTIC SHORES HOSPITAL, L.L.C.
EMERALD COAST BEHAVIORAL HOSPITAL, LLC
OCALA BEHAVIORAL HEALTH, LLC
PALMETTO BEHAVIORAL HEALTH HOLDINGS, LLC
RAMSAY MANAGED CARE, LLC
SAMSON PROPERTIES, LLC
TBJ BEHAVIORAL CENTER, LLC
THREE RIVERS HEALTHCARE GROUP, LLC
WEKIVA SPRINGS CENTER, LLC
ZEUS ENDEAVORS, LLC

By: Premier Behavioral Solutions, Inc.
Its Sole Member


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

PALMETTO BEHAVIORAL HEALTH SYSTEM, L.L.C.


By: Palmetto Behavioral Health Holdings, LLC
Its Sole Member

 

By: Premier Behavioral Solutions, Inc.
Its Sole Member

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

PALMETTO LOWCOUNTRY BEHAVIORAL HEALTH, L.L.C.


By: Palmetto Behavioral Health System, L.L.C.
Its Sole Member


By: Palmetto Behavioral Health Holdings, LLC
Its Sole Member


By: Premier Behavioral Solutions, Inc.
Its Sole Member

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

SP BEHAVIORAL, LLC
UNIVERSITY BEHAVIORAL, LLC

By: Ramsay Managed Care, LLC
Its Sole Member


By: Premier Behavioral Solutions, Inc.
Its Sole Member

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

THREE RIVERS BEHAVIORAL HEALTH, LLC


By: Three Rivers Healthcare Group, LLC
Its Sole Member


By: Premier Behavioral Solutions, Inc.
Its Sole Member

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

THE NATIONAL DEAF ACADEMY, LLC

By: Zeus Endeavors, LLC
Its Sole Member


By: Premier Behavioral Solutions, Inc.
Its Sole Member

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

WILLOW SPRINGS, LLC

By: BHC Health Services of Nevada, Inc.
Its Sole Member


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

BHC PINNACLE POINTE HOSPITAL, LLC
BHC PROPERTIES, LLC
COLUMBUS HOSPITAL PARTNERS, LLC
HOLLY HILL HOSPITAL, LLC
LEBANON HOSPITAL PARTNERS, LLC
NORTHERN INDIANA PARTNERS, LLC
ROLLING HILLS HOSPITAL, LLC
VALLE VISTA HOSPITAL PARTNERS, LLC

By: Behavioral Healthcare LLC
Its Sole Member


By: BHC Holdings, Inc.
Its Sole Member

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

BHC MESILLA VALLEY HOSPITAL, LLC
BHC NORTHWEST PSYCHIATRIC HOSPITAL, LLC
CUMBERLAND HOSPITAL PARTNERS, LLC

By: BHC Properties, LLC
Its Sole Member


By: Behavioral Healthcare LLC
Its Sole Member


By: BHC Holdings, Inc.
Its Sole Member

 

 


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

CUMBERLAND HOSPITAL, LLC


By: Cumberland Hospital Partners, LLC
Its Managing Member


By: BHC Properties, LLC
Its Minority Member and Sole Member of the Managing Member


By: Behavioral Healthcare LLC
Its Sole Member


By: BHC Holdings, Inc.
Its Sole Member

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

VALLE VISTA, LLC

By: BHC of Indiana, General Partnership
Its Sole Member


By: Columbus Hospital Partners, LLC
Its General Partner


By: Lebanon Hospital Partners, LLC
Its General Partner


By: Northern Indiana Partners, LLC
Its General Partner


By: Valle Vista Hospital Partners, LLC
Its General Partner


By: Behavioral Healthcare LLC
The Sole Member of each of the above General Partners


By: BHC Holdings, Inc.
Its Sole Member

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

WELLSTONE REGIONAL HOSPITAL ACQUISITION, LLC

By: Wellstone Holdings, Inc.
Its Minority Member


By: Behavioral Healthcare LLC
Its Managing Member and Sole Member of the Minority Member


By: BHC Holdings, Inc.
Its Sole Member

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

BEHAVIORAL HEALTHCARE LLC

By: BHC Holdings, Inc.
Its Sole Member


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

HORIZON HEALTH HOSPITAL SERVICES, LLC
HORIZON MENTAL HEALTH MANAGEMENT, LLC

By: Horizon Health Corporation
Its Sole Member


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

HHC PENNSYLVANIA, LLC
HHC POPLAR SPRINGS, LLC
KINGWOOD PINES HOSPITAL, LLC
SCHICK SHADEL OF FLORIDA, LLC
TOLEDO HOLDING CO., LLC

By: Horizon Health Hospital Services, LLC
Its Sole Member


By: Horizon Health Corporation
Its Sole Member

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

HICKORY TRAIL HOSPITAL, L.P.
MILLWOOD HOSPITAL, L.P.
NEURO INSTITUTE OF AUSTIN, L.P.
TEXAS CYPRESS CREEK HOSPITAL, L.P.
TEXAS LAUREL RIDGE HOSPITAL, L.P.
TEXAS OAKS PSYCHIATRIC HOSPITAL, L.P.
TEXAS SAN MARCOS TREATMENT CENTER, L.P.
TEXAS WEST OAKS HOSPITAL, L.P.

By: Texas Hospital Holdings, LLC
Its General Partner


By: Psychiatric Solutions Hospitals, LLC
Its Sole Member


By: Psychiatric Solutions, Inc.
Its Sole Member

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

SHC-KPH, LP

By: HHC Kingwood Investment, LLC
Its General Partner


By: Horizon Health Hospital Services, LLC
Sole member of the General Partner


By: Horizon Health Corporation
Its sole member

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

H.C. PARTNERSHIP

By: H.C. Corporation
Its General Partner


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

By: HSA Hill Crest Corporation
Its General Partner


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

BHC OF INDIANA, GENERAL PARTNERSHIP

By: Columbus Hospital Partners, LLC
Its General Partner

By: Lebanon Hospital Partners, LLC
Its General Partner

By: Northern Indiana Partners, LLC
Its General Partner

By: Valle Vista Hospital Partners, LLC
Its General Partner


By: BHC Healthcare, LLC
The Sole Member of each of the above General Partners


By: BHC Holdings, Inc.
Its Sole Member

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

INDEPENDENCE PHYSICIAN MANAGEMENT, LLC

By: UHS of Fairmount, Inc.
Its sole member


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

Behavioral Health Management, LLC
Behavioral Health Realty, LLC
CAT Realty, LLC
CAT Seattle, LLC
MAYHILL BEHAVIORAL HEALTH, LLC
Psychiatric Realty, LLC
RR RECOVERY, LLC
Salt Lake Behavioral Health, LLC
Salt Lake Psychiatric Realty, LLC
UBH OF OREGON, LLC
UBH of Phoenix, LLC
UBH of Phoenix Realty, LLC
University Behavioral Health of El Paso, LLC

By: Ascend Health Corporation
Its sole member


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

GARFIELD PARK HOSPITAL, LLC

By: UHS of Hartgrove, Inc.
Its sole member


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

abs lincs ky, llc
HUGHES CENTER, LLC

By: Alternative Behavioral Services, Inc.
Its sole member


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

VALLEY HEALTH SYSTEM LLC

By: Valley Hospital Medical Center, Inc.
Its sole member


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

UHP LP

By: Island 77 LLC
Its general partner


By: Ascend Health Corporation
Its sole member

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

BEACH 77 LP

By: 2026 W. University Properties, LLC

Its general partner


By: Ascend Health Corporation
Its sole member

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

CORAL SHORES BEHAVIORAL HEALTH, LLC

By: Children’s Comprehensive Services, Inc.
Its sole member


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

DVH HOSPITAL ALLIANCE LLC

By: UHS Holding Company, Inc.
Its sole member


By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

DHP 2131 K ST, LLC

By: District Hospital Partners, L.P.

Its sole member


By: UHS of D.C., Inc.
Its general partner

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Vice President

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

UHS FUNDING, LLC

By: UHS of Delaware, Inc.
Its majority member


By: /s/ Steve Filton
Name: Steve Filton
Title: Executive Vice President and Chief Financial
Officer

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

MILWAUKEE BEHAVIORAL HEALTH, LLC

By: UHS Funding, LLC

Its majority member

 

By: UHS of Delaware, Inc.

Its majority member

 

 

By: /s/ Steve Filton
Name: Steve Filton
Title: Executive Vice President and Chief Financial Officer

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

Schedule 1

Initial Guarantors

 

 

Entity Name

Jurisdiction of Formation

1.

ABS LINCS KY, LLC

Virginia

2.

ABS LINCS SC, Inc.

South Carolina

3.

ABS LINCS VA, Inc.

Virginia

4.

Aiken Regional Medical Centers, LLC

South Carolina

5.

Alliance Health Center, Inc.

Mississippi

6.

Alternative Behavioral Services, Inc.

Virginia

7.

Ascend Health Corporation

Delaware

8.

Atlantic Shores Hospital, LLC

Delaware

9.

Beach 77 LP

Delaware

10.

Behavioral Health Management, LLC

Delaware

11.

Behavioral Health Realty, LLC

Delaware

12.

Behavioral Healthcare LLC

Delaware

13.

Benchmark Behavioral Health System, Inc.

Utah

14.

BHC Alhambra Hospital, Inc.

Tennessee

15.

BHC Belmont Pines Hospital, Inc.

Tennessee

16.

BHC Fairfax Hospital, Inc.

Tennessee

17.

BHC Fox Run Hospital, Inc.

Tennessee

18.

BHC Fremont Hospital, Inc.

Tennessee

19.

BHC Health Services of Nevada, Inc.

Nevada

20.

BHC Heritage Oaks Hospital, Inc.

Tennessee

21.

BHC Holdings, Inc.

Delaware

22.

BHC Intermountain Hospital, Inc.

Tennessee

23.

BHC of Indiana, General Partnership

Tennessee

24.

BHC Mesilla Valley Hospital, LLC

Delaware

25.

BHC Montevista Hospital, Inc.

Nevada

26.

BHC Northwest Psychiatric Hospital, LLC

Delaware

27.

BHC Pinnacle Pointe Hospital, LLC

Tennessee

28.

BHC Properties, LLC

Tennessee

29.

BHC Sierra Vista Hospital, Inc.

Tennessee

30.

BHC Streamwood Hospital, Inc.

Tennessee

31.

Brentwood Acquisition, Inc.

Tennessee

32.

Brentwood Acquisition-Shreveport, Inc.

Delaware

33.

Brynn Marr Hospital, Inc.

North Carolina

34.

Calvary Center, Inc.

Delaware

35.

Canyon Ridge Hospital, Inc.

California

36.

CAT Realty, LLC

Delaware

37.

CAT Seattle, LLC

Delaware

38.

CCS/Lansing, Inc.

Michigan

 

--------------------------------------------------------------------------------

 

39.

Cedar Springs Hospital, Inc.

Delaware

40.

Children’s Comprehensive Services, Inc.

Tennessee

41.

Columbus Hospital Partners, LLC

Tennessee

42.

Coral Shores Behavioral Health, LLC

Delaware

 

 

 

43.

Cumberland Hospital, LLC

Virginia

44.

Cumberland Hospital Partners, LLC

Delaware

45.

Del Amo Hospital, Inc.

California

46.

DHP 2131 K St, LLC

Delaware

47.

Diamond Grove Center, LLC

Delaware

48.

DVH Hospital Alliance LLC

Delaware

49.

Emerald Coast Behavioral Hospital, LLC

Delaware

50.

First Hospital Corporation of Virginia Beach

Virginia

51.

Fort Duncan Medical Center, L.P.

Delaware

52.

Fort Lauderdale Hospital, Inc.

Florida

53.

FRN, Inc.

Delaware

54.

Frontline Behavioral Health, Inc.

Delaware

55.

Frontline Hospital, LLC

Delaware

56.

Frontline Residential Treatment Center, LLC

Delaware

57.

Garfield Park Hospital, LLC

Illinois

58.

Great Plains Hospital, Inc.

Missouri

59.

Gulf Coast Treatment Center, Inc.

Florida

60.

Gulph Mills Associates, LLC

Pennsylvania

61.

H.C. Corporation

Alabama

62.

H.C. Partnership

Alabama

63.

Harbor Point Behavioral Health Center, Inc.

Virginia

64.

Havenwyck Hospital Inc.

Michigan

65.

HHC Augusta, Inc.

Georgia

66.

HHC Delaware, Inc.

Delaware

67.

HHC Indiana, Inc.

Indiana

68.

HHC Ohio, Inc.

Ohio

69.

HHC Pennsylvania, LLC

Delaware

70.

HHC Poplar Springs, LLC

Virginia

71.

HHC River Park, Inc.

West Virginia

72.

HHC South Carolina, Inc.

South Carolina

73.

HHC St. Simons, Inc.

Georgia

74.

Hickory Trail Hospital, L.P.

Delaware

75.

Holly Hill Hospital, LLC

Tennessee

76.

Horizon Health Austin, Inc.

Texas

77.

Horizon Health Corporation

Delaware

78.

Horizon Health Hospital Services, LLC

Delaware

79.

Horizon Mental Health Management, LLC

Texas

80.

HSA Hill Crest Corporation

Alabama

81.

Hughes Center, LLC

Virginia

 

--------------------------------------------------------------------------------

 

82.

Independence Physician Management, LLC

Delaware

83.

Keys Group Holdings LLC

Delaware

84.

Keystone/CCS Partners LLC

Delaware

85.

Keystone Continuum LLC

Tennessee

86.

Keystone Education and Youth Services, LLC

Tennessee

87.

Keystone Marion, LLC

Virginia

88.

Keystone Memphis, LLC

Tennessee

89.

Keystone Newport News, LLC

Virginia

90.

Keystone NPS LLC

California

91.

Keystone Richland Center LLC

Ohio

92.

Keystone WSNC, L.L.C.

North Carolina

93.

Kids Behavioral Health of Utah, Inc.

Utah

94.

Kingwood Pines Hospital, LLC

Texas

95.

KMI Acquisition, LLC

Delaware

96.

La Amistad Residential Treatment Center, LLC

Florida

97.

Lancaster Hospital Corporation

California

98.

Laurel Oaks Behavioral Health Center, Inc.

Delaware

99.

Lebanon Hospital Partners, LLC

Tennessee

100.

Liberty Point Behavioral Healthcare, LLC

Delaware

101.

Manatee Memorial Hospital, L.P.

Delaware

102.

Mayhill Behavioral Health, LLC

Texas

103.

McAllen Hospitals, L.P.

Delaware

104.

McAllen Medical Center, Inc.

Delaware

105.

Merion Building Management, Inc.

Delaware

106.

Meridell Achievement Center, Inc.

Texas

107.

Michigan Psychiatric Services, Inc.

Michigan

108.

Millwood Hospital, L.P.

Texas

109.

Milwaukee Behavioral Health, LLC

Wisconsin

110.

Neuro Institute of Austin, L.P.

Texas

111.

North Spring Behavioral Healthcare, Inc.

Tennessee

112.

Northern Indiana Partners, LLC

Tennessee

113.

Northwest Texas Healthcare System, Inc.

Texas

114.

Oak Plains Academy of Tennessee, Inc.

Tennessee

115.

Ocala Behavioral Health, LLC

Delaware

116.

Palm Point Behavioral Health, LLC

Florida

117.

Palmetto Behavioral Health Holdings, LLC

Delaware

118.

Palmetto Behavioral Health System, L.L.C.

South Carolina

119.

Palmetto Lowcountry Behavioral Health, LLC

South Carolina

120.

Park Healthcare Company

Tennessee

121.

Pendleton Methodist Hospital, L.L.C.

Delaware

122.

Pennsylvania Clinical Schools, Inc.

Pennsylvania

123.

Premier Behavioral Solutions, Inc.

Delaware

124.

Premier Behavioral Solutions of Florida, Inc.

Delaware

125.

PSJ Acquisition, LLC

North Dakota

 

--------------------------------------------------------------------------------

 

126.

Psychiatric Realty, LLC

Delaware

127.

Psychiatric Solutions, Inc.

Delaware

128.

Psychiatric Solutions Hospitals, LLC

Delaware

129.

Psychiatric Solutions of Virginia, Inc.

Tennessee

130.

Ramsay Managed Care, LLC

Delaware

131.

Ramsay Youth Services of Georgia, Inc.

Delaware

132.

River Oaks, Inc.

Louisiana

133.

Riveredge Hospital Holdings, Inc.

Delaware

134.

Rolling Hills Hospital, LLC

Tennessee

135.

RR Recovery, LLC

Delaware

136.

Salt Lake Behavioral Health, LLC

Delaware

137.

Salt Lake Psychiatric Realty, LLC

Delaware

138.

Samson Properties, LLC

Florida

139.

Schick Shadel of Florida, LLC

Florida

140.

Shadow Mountain Behavioral Health System, LLC

Delaware

141.

SHC-KHP, LP

Texas

142.

Southeastern Hospital Corporation

Tennessee

143.

SP Behavioral, LLC

Florida

144.

Sparks Family Hospital, Inc.

Nevada

145.

Springfield Hospital, Inc.

Delaware

146.

Stonington Behavioral Health, Inc.

Delaware

147.

Summit Oaks Hospital, Inc.

New Jersey

148.

Sunstone Behavioral Health, LLC

Tennessee

149.

TBD Acquisition, LLC

Delaware

150.

TBD Acquisition II, LLC

Delaware

151.

TBJ Behavioral Center, LLC

Delaware

152.

Temecula Valley Hospital, Inc.

California

153.

Temple Behavioral Healthcare Hospital, Inc.

Texas

154.

Tennessee Clinical Schools, LLC

Tennessee

155.

Texas Cypress Creek Hospital, L.P.

Texas

156.

Texas Hospital Holdings, Inc.

Delaware

157.

Texas Laurel Ridge Hospital, L.P.

Texas

158.

Texas Oaks Psychiatric Hospital, L.P.

Texas

159.

Texas San Marcos Treatment Center, L.P.

Texas

160.

Texas West Oaks Hospital, L.P.

Texas

161.

The Arbour, Inc.

Massachusetts

162.

The Bridgeway, LLC

Arkansas

163.

The National Deaf Academy, LLC

Florida

164.

Three Rivers Behavioral Health, LLC

South Carolina

165.

Three Rivers Healthcare Group, LLC

South Carolina

166.

Toledo Holding Co., LLC

Delaware

167.

Turning Point Care Center, LLC

Georgia

168.

Two Rivers Psychiatric Hospital, Inc.

Delaware

169.

UBH of Oregon, LLC

Delaware

 

--------------------------------------------------------------------------------

 

170.

UBH of Phoenix, LLC

Delaware

171.

UBH of Phoenix Realty, LLC

Delaware

172.

UHP LP

Delaware

173.

UHS Children Services, Inc.

Delaware

174.

UHS Funding, LLC

Delaware

175.

UHS Holding Company, Inc.

Nevada

176.

UHS Kentucky Holdings, L.L.C.

Delaware

177.

UHS of Anchor, L.P.

Delaware

178.

UHS of Benton, LLC

Delaware

179.

UHS of Bowling Green, LLC

Delaware

180.

UHS of Centennial Peaks, L.L.C.

Delaware

181.

UHS of Cornerstone, Inc.

Delaware

182.

UHS of Cornerstone Holdings, Inc.

Delaware

183.

UHS of D.C., Inc.

Delaware

184.

UHS of Delaware, Inc.

Delaware

185.

UHS of Denver, Inc.

Delaware

186.

UHS of Dover, L.L.C.

Delaware

187.

UHS of Doylestown, L.L.C.

Delaware

188.

UHS of Fairmount, Inc.

Delaware

189.

UHS of Fuller, Inc.

Massachusetts

190.

UHS of Georgia, Inc.

Delaware

191.

UHS of Georgia Holdings, Inc.

Delaware

192.

UHS of Greenville, LLC

Delaware

193.

UHS of Hampton, Inc.

New Jersey

194.

UHS of Hartgrove, Inc.

Illinois

195.

UHS of Lakeside, LLC

Delaware

196.

UHS of Lancaster, LLC

Pennsylvania

197.

UHS of Laurel Heights, L.P.

Delaware

198.

UHS of Madera, Inc.

Delaware

199.

UHS of New Orleans, LLC

Louisiana

200.

UHS of Oklahoma, LLC

Oklahoma

201.

UHS of Parkwood, Inc.

Delaware

202.

UHS of Peachford, L.P.

Delaware

203.

UHS of Pennsylvania, Inc.

Pennsylvania

204.

UHS of Phoenix, LLC

Delaware

205.

UHS of Provo Canyon, Inc.

Delaware

206.

UHS of Puerto Rico, Inc.

Delaware

207.

UHS of Ridge, LLC

Delaware

208.

UHS of River Parishes, Inc.

Louisiana

209.

UHS of Rockford, LLC

Delaware

210.

UHS of Salt Lake City, L.L.C

Delaware

211.

UHS of Savannah, L.L.C.

Delaware

212.

UHS of Spring Mountain, Inc.

Delaware

213.

UHS of Springwoods, L.L.C.

Delaware

 

--------------------------------------------------------------------------------

 

214.

UHS of SummitRidge, L.L.C.

Delaware

215.

UHS of Texoma, Inc.

Delaware

216.

UHS of Timberlawn, Inc.

Texas

217.

UHS of Timpanogos, Inc.

Delaware

218.

UHS of Tucson, LLC

Delaware

219.

UHS of Westwood Pembroke, Inc.

Massachusetts

220.

UHS of Wyoming, Inc.

Delaware

221.

UHS Oklahoma City, LLC

Oklahoma

222.

UHS Sahara, Inc.

Delaware

223.

UHS Sub III, LLC

Delaware

224.

UHS-Corona, Inc.

Delaware

225.

UHSL, L.L.C.

Nevada

226.

UHSD, L.L.C.

Nevada

227.

United HealthCare of Hardin, Inc.

Tennessee

228.

University Behavioral, LLC

Florida

229.

Universal Health Services of Palmdale, Inc.

Delaware

230.

Universal Health Services of Rancho Springs, Inc.

California

231.

University Behavioral Health of El Paso, LLC

Delaware

232.

Valle Vista, LLC

Delaware

233.

Valle Vista Hospital Partners, LLC

Tennessee

234.

Valley Health System LLC

Delaware

235.

Valley Hospital Medical Center, Inc.

Nevada

236.

Wekiva Springs Center, LLC

Delaware

237.

Wellington Regional Medical Center, LLC

Florida

238.

Wellstone Regional Hospital Acquisition, LLC

Indiana

239.

Willow Springs, LLC

Delaware

240.

Windmoor Healthcare Inc.

Florida

241.

Windmoor Healthcare of Pinellas Park, Inc.

Delaware

242.

Wisconsin Avenue Psychiatric Center, Inc.

Delaware

243.

Zeus Endeavors, LLC

Florida

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Confirmed and accepted as of the date first above written:

J.P. MORGAN SECURITIES LLC

For itself and on behalf of the
several Initial Purchasers

By____/s/ Som Bhattacharyya_____

Name:Som Bhattacharyya

Title:Executive Director




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

BOFA SECURITIES, INC.

For itself and on behalf of the
several Initial Purchasers

By____/s/ Douglas Muller_____

Name:Douglas Muller

Title:Managing Director




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

GOLDMAN SACHS & CO. LLC

For itself and on behalf of the
several Initial Purchasers

By_____/s/ Shakhi Majumdar________

Name:Shakhi Majumdar

Title:Vice President

 

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

Annex A

Counterpart to Registration Rights Agreement

The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated September 21,
2020 by and among Universal Health Services, Inc., a Delaware corporation, the
guarantors party thereto and J.P. Morgan Securities LLC, BofA Securities, Inc.
and Goldman Sachs & Co. LLC, each on behalf of itself and the other Initial
Purchasers) to be bound by the terms and provisions of such Registration Rights
Agreement.

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
_______________, 202_.

[GUARANTOR]


By___________________________
Name:
Title:

 